Mikoll, J.
Appeal from a judgment of the County Court of Albany County (Harris, J.), rendered February 28, 1985, upon a verdict convicting defendant of the crime of criminal sale of a controlled substance in the third degree.
Following a jury trial, defendant was found guilty of one count of a two-count indictment charging him with criminal sale of a controlled substance in the third degree and sentenced to an indeterminate prison sentence of 816 to 25 years.
On this appeal defendant challenges the admission into evidence of tape recordings and transcripts of conversations between him and an informant, who was wired for sound by the police. Defendant contends that the recordings were insufficiently audible and, therefore, the submission to the jury of the recordings and their transcriptions was error. We find the contention without merit. The tapes were sufficiently audible and distinct to justify their admission (see, People v Sacchitella, 31 AD2d 180). Once audibility is established, it is within the trial court’s discretion whether to admit transcripts as an aid to the jury (see, People v Kuss, 81 AD2d 427, 429). County Court did not abuse its discretion in this case.
Defendant next challenges County Court’s Sandoval ruling respecting the use of two convictions of assault in the third degree, committed in 1980 and 1983, to challenge his veracity. The nature and extent of cross-examination are within the sound discretion of County Court. We cannot say that there was an abuse of discretion in the court’s Sandoval ruling. The evidence was of probative value on the issue of defendant’s credibility and was not so highly prejudicial as to require exclusion (see, People v Sandoval, 34 NY2d 371).
Finally, defendant challenges his sentence as unnecessarily harsh and excessive. We find no merit in this contention. Defendant’s lengthy record of transgressions fully justifies the sentence imposed by County Court.
Judgment affirmed. Kane, J. P., Casey, Mikoll, Harvey and Mercure, JJ., concur.